PER CURIAM:
Appellant, while a customer in one of ap-pellee’s stores, slipped on a piece of string bean in one of the aisles, fell and was injured. At the close of her case the trial court directed a verdict against her and she has appealed.
Appellant could, offer no evidence either as to the length of time the bean had been on the floor or as to the cause of its being there. She seeks to overcome the effect of our decision in Orum v. Safeway Stores, D.C.Mun.App., 138 A.2d 665 (1958), a case very similar in fact, by her testimony that immediately prior to her fall two of the store’s employees walked over the area where she fell. She argues that the jury could have found that these employees either saw, or should have seen, the bean and should have either removed it or warned her of its presence.
On the evidence in this case a jury finding that the employees did see the piece of bean would have been based on conjecture and speculation; and a finding that the employees should have seen the bean would have placed a greater degree of care on the store than the law requires.
Affirmed.